Citation Nr: 1133459	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-26 052	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for forefoot amputation of the right foot. 

2.  Entitlement to total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

4.  Entitlement to an initial compensable rating for hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Sean A Ravin, Attorney



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1952 through January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Board denied a rating in excess of 40 percent for the amputation of the right foot and remanded the issue of a total rating based on individual unemployability for further development.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). 

In June 2010, the Court vacated the Board's decision and remanded the appeal of an increased rating for the amputation of the right foot for compliance with the instructions in a Joint Motion for Remand.  


FINDING OF FACT

In September 2011, the Board was notified by the RO that the appellant died in June 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  





ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


